Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Rebollo López y Corrada Del Río.
H-f
Como jurista, “[e]l Derecho no es una mera glosa o exé-gesis de textos legales. Va más lejos, tratando de aprehen-der y captar los fenómenos jurídicos, descubriendo su carga de humanidad, su significación e influencia en la vida social. La ley aparece como versión puntual y ocasio-nal del Derecho, permanentemente alerta a las exigencias sociales. El Derecho se configura como elemento constitu-tivo de la sociedad participando como un ser vivo de sus conquistas y de sus decadencias. Con razón advierte Car-bonnier en su excelente monografía Derecho flexible, que el Derecho de nuestro país pasa a través de nuestras arterias, de nuestros músculos, de nuestro cerebro.” (Enfasis suplido y citas omitidas.) F. Soto Nieto, Compromiso humano y ético del abogado, 1994-4 Rev. Jur. Esp. La Ley 991, 992 (1994).
Dos (2) fundamentos jurídicos nos impiden refrendar la opinión mayoritaria. Primero, no es menester examinar la anomalía que señala el peticionario Zayas Rodríguez(1) de *553que el Art. 8(2) de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 418, es excluido del beneficio de sentencia suspendida, no el Art. 8A,(3) 25 L.P.R.A. sec. 418a, a base de que, a su juicio, es un delito más severo. En recta meto-dología adjudicativa, no es necesario examinar la cuestión; Zayas Rodríguez fue convicto bajo el Art. 8 de la Ley de Armas de Puerto Rico, supra, no bajo el Art. 8A, supra. Segundo, en nada afecta el que se haya excluido expresa-mente el Art. 8, supra.
En los méritos, carece de razón argumentar que la Asamblea Legislativa no excluyó de tales beneficios los convictos del Art. 8, supra. Elaboremos.
HH HH
Sabido es que la Ley de Sentencias Suspendidas es un mecanismo alterno para que un convicto cumpla su senten-cia fuera de prisión. Se trata de un privilegio, no un derecho. Pueblo v. Texidor Seda, 128 D.P.R. 578 (1991); Pueblo v. Martínez Rivera, 99 D.P.R. 568 (1971); Pueblo v. Álvarez Maurás, 100 D.P.R. 620 (1972). Dicha ley faculta *554discrecionalmente al tribunal sentenciador para suspender las sentencias, excepto los delitos expresamente excluidos.

Una lectura del texto de la ley aplicable revela de forma clara, que está excluido el Art. 8 de la Ley de Armas de Puerto Rico, supra.

Dispone:
El Tribunal Superior podrá suspender los efectos de la sen-tencia que se hubiera dictado en todo caso de delito grave que no fuere asesinato, robo, incesto, extorsión, violación, crimen contra natura, actos lascivos o impúdicos cuando la víctima fuere menor de 14 años, secuestro, escalamiento, incendio ma-licioso, sabotaje de servicios públicos esenciales, infracción a las sees. 415 y 416a del Título 25 en su modalidad de delito grave, y sees. 418 y 420 del propio título .... 34 L.P.R.A. see. 1027.
Aún así, la Mayoría avala la tesis de Zayas Rodríguez, y sostiene que la intención legislativa de la Ley Núm. 8 de 30 de noviembre de 1989 (34 L.RR.A. see. 1027) enmendatoria de la Ley de Sentencias Suspendidas, fue sólo atacar el problema de la empresa criminal colectiva sobre almace-naje de armas largas sumamente peligrosas en forma con-certada por delincuentes habituales. De ahí deduce que la Asamblea Legislativa no tuvo el propósito de excluir el pri-vilegio de una suspensión de sentencia en casos aislados de ciudadanos convictos por infracción al Art. 8 de la Ley de Armas de Puerto Rico, supra. Se trata de una interpreta-ción que mata la letra y el espíritu de la ley.
Ciertamente, uno de los propósitos de la aludida en-mienda de 1989 fue afrontar la empresa criminal colectiva sobre almacenaje de armas largas por delincuentes habituales. Sin embargo, es un absurdo pensar que la Asamblea Legislativa estuviera ajena a la alta incidencia criminal individual en la portación y uso ilegal de armas de fuego. Un tribunal no debe descartar la existencia de otros propósitos legislativos al aprobar una ley o enmienda. Interpretar que sólo respondió al limitado propósito pro-puesto por el peticionario Zayas Rodríguez, conllevaría ig-norar la letra clara plasmada en la Ley de Sentencias *555Suspendidas. El legislador fue muy claro en su exclusión como parte de una amplia política pública integral. La Ex-posición de Motivos de la Ley Núm. 8, supra, 1989 Leyes de Puerto Rico 617, dispone:
Mediante esta enmienda se excluye de los beneficios de sen-tencia suspendida a los convictos por los delitos antes descritos así como a aquellos que violen las disposiciones de la Ley de Armas que prohíben el empleo de cualquier instrumento o ac-cesorio que silencie o reduzca el ruido del disparo de cualquier arma de fuego y la portación de armas de fuego cargadas.
No podemos, pues, convenir con el argumento mayorita-rio de que la exclusión del Art. 8 de la Ley de Armas de Puerto Rico, supra, del privilegio de sentencia suspendida no se ajusta a la intención de la Asamblea Legislativa; sig-nifica alterar lo que muy claramente el legislador aprobó como ley. A fin de cuentas, “[e]l texto claro de la ley es la expresión por excelencia de la intención legislativa”. Pueblo v. Martínez Yanzanis, 142 D.P.R. 871 (1997); Pueblo v. Villafañe, Contreras, 139 D.P.R. 134 (1995); Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995); Ojeda v. El Vocero de P.R., 137 D.P.R. 315 (1994); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153, 157 (1980), citando a Rodríguez Rodríguez v. Gobernador, 91 D.P.R. 101, 107 (1964).
Disentimos. Confirmaríamos la sentencia del reputado Tribunal de Circuito de Apelaciones.

 Acusado de asesinato en primer grado e infracción a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416 y 418, el entonces Tribunal Superior, Sala de Ponce (Hon. Francisco Ortiz Rivera, J.), lo declaró culpable de homicidio e infracción a los referidos artículos. Lo sentenció a diez (10) años de reclusión por el homicidio, cinco (5) por el Art. 8, supra, y tres (3) años por el Art. 6, supra. Le impuso que las penas fueran cumplidas en forma concurrente, bajo el régimen de sentencia suspendida.
El Ministerio Público cuestionó la suspensión de la sentencia. El ilustrado tribunal reiteró su criterio. Consignó que la conducta sancionada por el Art. 8, supra, *553no corresponde al propósito expresado por la Asamblea Legislativa en la Exposición de Motivos de la Ley Núm. 8 de 30 de noviembre de 1989, Leyes de Puerto Rico, pág. 616, que enmendó la Ley de Sentencias Suspendidas, Ley Núm. 259 de 3 de abril de 1946 (34 L.P.R.A. see. 1027), para incluir en sus exclusiones varios artículos de la Ley de Armas de Puerto Rico.
El Ministerio Público presentó certiorari en el Tribunal Apelativo (Hons. Liana Fiol Matta, Ángel González Román y Jocelyn López Vilanova, Js.). El reputado foro revocó al entender que los delitos por los cuales fue convicto estaban excluidos del privilegio. Inconforme, Zayas Rodríguez acudió ante nos mediante certiorari.


 “Toda persona que porte, conduzca o transporte cualquier pistola, revólver o cualquier otra arma de fuego cargada, o que porte, conduzca o transporte cualquier pistola, revólver, o cualquier otra arma de fuego y al mismo tiempo porte, conduzca o transporte municiones que puedan usarse para disparar tal pistola, revólver u otra arma de fuego, sin tener una licencia para portar armas expedida según más ade-lante se dispone, será culpable de delito grave.” 25 L.P.R.A. see. 418.


 “Toda persona que porte, conduzca o transporte, sin autorización de ley, una ametralladora, escopeta, escopeta de cañón cortado, rifle, carabina o cualquier mo-dificación de estas armas será sancionada con pena de reclusión por un término fijo de veinte (20) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de veinticinco (25) años; de mediar circuns-tancias atenuantes, podrá ser reducida hasta un mínimo de quince (15) años.” 25 L.P.R.A. sec. 418a.